DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 Applicant previously filed claims 1-4, 7, 9-11, 14, 16, 17 and 20. Claims 1, 3, 9, 10, and 16 have been amended. Claims 7, 14 and 20 have been canceled. Accordingly, claims 1-4, 9-11, 16, and 17 are pending in the current application. 
Response to Arguments
Applicant's arguments filed 08/13/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lucas et al. (US 20150172518 A1) in view of Leary (US 20160355134 A1) and further in view of Fu et al. (US 20170006225 A1).
Regarding Claim 16, Lucas et al. teaches a vehicular vision system, said vehicular vision (Abstract) system comprising: 
a camera configured to be disposed at a rear of a trailer so as to have a field of view rearward of the trailer, wherein the camera is operable to capture image data (Paragraph 6; Paragraph 11); 
a transmitting antenna configured to be disposed at a front of the trailer; wherein the transmitting antenna is configured to be magnetically attached at the trailer (Paragraph 31; Paragraphs 46, “According to an exemplary implementation of embodiments of the present invention, TX circuit board 206 includes one or more microprocessors 207 and is configured to process signals received and transmitted by a connected antenna, such as wireless communication antenna 106 illustrated in FIG. 1A or FIG. 5 (described in more detail below).”, the tx circuit board included in the camera includes an antenna; Paragraphs 47-71); 
wherein, with the camera and the transmitting antenna disposed at the trailer, the transmitting antenna is electrically connected to the camera via an antenna cable (Paragraph 135, “Referring to FIG. 5, according to an exemplary implementation of embodiments of the present invention, antenna 500 or 306 includes body 550 configured to protrude out of a camera-containing unit housing, such as 102 or 302, or a housing cover such as 301. Wiring 558 can extend from body 550 to connect with TX board 406, 306 or 206, by connector 560. Antenna 500 can be mounted in a weatherproof configuration to a housing or housing cover by a threaded portion 552 extending into the housing or housing cover and affixed to the housing or housing cover by washer 554 and nut 556, as shown for example in FIG. 3 by exemplary mounting of antenna 306 to cover 301.”); 
wherein, with the camera and the transmitting antenna magnetically attached at the trailer, the transmitting antenna receives, via the antenna cable, image data captured by the camera, and wherein the transmitting antenna wirelessly transmits the received captured image data (Paragraph 31; Paragraphs 46-71; Paragraph 82; Paragraph 164; Paragraphs 188, “FIG. 9A illustrates video, image and/or audio monitoring system and method according to exemplary embodiments of the present invention where, for a tractor-trailer 900, one or more camera-containing units 906, 908 can be selectively mounted on trailer 910 and can be selectively paired with monitor 904 in cab 902.”; Paragraphs 189-190); 
a control disposed at a vehicle towing the trailer, wherein the control comprises a receiving antenna (Paragraph 164); 
a display device comprising a video display screen disposed in the vehicle and viewable by a driver of the vehicle, wherein the control is operable to communicate with the display device (Paragraphs 164-166); 
wherein the camera comprises a charging device for electrically charging a battery of the camera, wherein with the vehicle towing the trailer, and with the camera and the transmitting antenna disposed at the trailer, the charging device generates electrical energy, (Paragraph 31);
wherein, with the vehicle towing the trailer, and with the camera disposed at the trailer (Paragraph 31);
wherein, with the vehicle towing the trailer, and with the camera and the transmitting antenna magnetically attached at the trailer, captured image data transmitted by the transmitting antenna at the front of the trailer is received at the receiving antenna at the vehicle and is provided to the control (Paragraphs 164-166); and 
wherein the display device, responsive to the control receiving, via the receiving antenna, the transmitted captured image data, displays at the video display screen video images derived from the captured image data received at the receiving antenna and provided to the control (Paragraphs 164-166).  
However, Lucas et al. does not explicitly teach that the transmitting antenna is electrically connected to the camera via an antenna cable that extends at least along the trailer between the transmitting antenna disposed at the front of the trailer and the camera disposed at the rear of the trailer; wherein the trailer comprises a wireless charging device for wirelessly electrically charging the battery of the camera, and wherein the wireless charging device is electrically powered via a power source of the vehicle; wherein the wireless charging device is electrically powered for wirelessly charging the battery of the camera.
Leary, however, teaches the transmitting antenna is electrically connected to the camera via an antenna cable that extends at least along the trailer between the transmitting antenna disposed at the front of the trailer and the camera disposed at the rear of the trailer (Paragraph 29, “The camera 19 generates a video signal and transmits the video signal via a trailer cable 17 and vehicle cable 15 to the control unit 13, which provides an antenna 14 mounted on a ball and socket joint. The control unit 13 converts the video signal into a wireless signal and wirelessly transmits the video signal to the monitor 10, located in the cabin 34 of the vehicle 35”);
wherein the trailer comprises a charging device for electrically powering the camera, wherein the charging device is electrically powered via a power source of the vehicle; wherein with the vehicle towing the trailer, and with the camera disposed at the trailer, the charging device is electrically powered for powering the camera (Paragraph 31).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the vehicular vision system of Lucas et al. to include the separate camera and antenna with supplied power from the vehicle to the trailer as taught by Leary above, in order to provide additional safety measures to the user that could save lives and prevent costly property damages whenever a vehicle is driving, backing up, or parking a trailer (See Leary Paragraph 14).
However, Lucas et al. and Leary do not explicitly teach a wireless charging device for wirelessly electrically charging the battery of the camera, and wherein the wireless charging device is electrically powered via a power source of the vehicle; wherein the wireless charging device is electrically powered for wirelessly charging the battery of the camera.
Fu et al., however, teaches a wireless charging device for wirelessly electrically charging the battery of the camera, and wherein the wireless charging device is electrically powered via a power source of the vehicle; wherein the wireless charging device is electrically powered for wirelessly charging the battery of the camera. (Paragraphs 71-73).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the vehicular vision system of Lucas et al. as modified by (See Fu et al. Paragraph 68).
Regarding Claim 17, Lucas et al., Leary, and Fu et al. teach all of the limitations of claim 16 above, Lucas et al. further teaches that the antenna cable is configured to be magnetically attached at the trailer (Paragraph 30).  
Claim 1-4, and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lucas et al. (US 20150172518 A1) in view of Werner et al. (US 20050162265 A1) and further in view of Leary (US 20160355134 A1) and even further in view of Fu et al. (US 20170006225 A1).
Regarding Claim 1, Lucas et al. teaches a vehicular vision system, said vehicular vision (Abstract) system comprising: 
a camera configured to be disposed at a rear of a trailer so as to have a field of view rearward of the trailer, wherein the camera is operable to capture image data (Paragraph 6; Paragraph 11); 
a transmitting antenna configured to be disposed at a front of the trailer (Paragraphs 46, “According to an exemplary implementation of embodiments of the present invention, TX circuit board 206 includes one or more microprocessors 207 and is configured to process signals received and transmitted by a connected antenna, such as wireless communication antenna 106 illustrated in FIG. 1A or FIG. 5 (described in more detail below).”, the tx circuit board included in the camera includes an antenna; Paragraphs 47-71); 
wherein, with the camera and the transmitting antenna disposed at the trailer, the transmitting antenna is electrically connected to the camera via an antenna cable (Paragraph 135, “Referring to FIG. 5, according to an exemplary implementation of embodiments of the present invention, antenna 500 or 306 includes body 550 configured to protrude out of a camera-containing unit housing, such as 102 or 302, or a housing cover such as 301. Wiring 558 can extend from body 550 to connect with TX board 406, 306 or 206, by connector 560. Antenna 500 can be mounted in a weatherproof configuration to a housing or housing cover by a threaded portion 552 extending into the housing or housing cover and affixed to the housing or housing cover by washer 554 and nut 556, as shown for example in FIG. 3 by exemplary mounting of antenna 306 to cover 301.”); 
wherein, with the camera and the transmitting antenna disposed at the trailer, the transmitting antenna receives, via the antenna cable, image data captured by the camera, and wherein the transmitting antenna wirelessly transmits the received captured image data (Paragraphs 46-71; Paragraph 82; Paragraph 164; Paragraphs 188, “FIG. 9A illustrates video, image and/or audio monitoring system and method according to exemplary embodiments of the present invention where, for a tractor-trailer 900, one or more camera-containing units 906, 908 can be selectively mounted on trailer 910 and can be selectively paired with monitor 904 in cab 902.”; Paragraphs 189-190); 
a control disposed at a vehicle towing the trailer, wherein the control comprises a receiving antenna (Paragraph 164); 
a display device comprising a video display screen disposed in the vehicle and viewable by a driver of the vehicle, wherein the control is operable to communicate with the display device (Paragraphs 164-166); 
wherein the camera comprises a charging device for electrically charging a battery of the camera, wherein with the vehicle towing the trailer, and with the camera and the (Paragraph 31);
wherein, with the vehicle towing the trailer, and with the camera disposed at the trailer (Paragraph 6 and 11);
wherein, with the vehicle towing the trailer, and with the camera and the transmitting antenna disposed at the trailer, captured image data transmitted by the transmitting antenna at the front of the trailer is received at the receiving antenna at the vehicle and is provided to the control (Paragraphs 164-166); and 
wherein the display device, responsive to the control receiving, via the receiving antenna, the transmitted captured image data, displays at the video display screen video images derived from the captured image data received at the receiving antenna and provided to the control (Paragraphs 164-166).  
However, Lucas et al. does not explicitly teach that the transmitting antenna is electrically connected to the camera via an antenna cable that extends at least along the trailer between the transmitting antenna disposed at the front of the trailer and the camera disposed at the rear of the trailer; the charging device comprises a vibration energy harvesting module that generates electrical energy responsive to vibration, wherein the charging device generates electrical energy responsive to vibration of the trailer as the vehicle and trailer travel along a road; wherein the trailer comprises a wireless charging device for wirelessly electrically charging the battery of the camera, and wherein the wireless charging device is electrically powered via a power source of the vehicle; wherein the wireless charging device is electrically powered for wirelessly charging the battery of the camera.
Werner et al., however, teach that the charging device comprises a vibration energy harvesting module that generates electrical energy responsive to vibration, wherein the charging device generates electrical energy responsive to vibration of the trailer as the vehicle and trailer travel along a road (Paragraph 95).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the vehicular vision system of Lucas et al. to include the vibration energy charging module as taught by Werner et al. above, in order to provide additional safety measures to convert the energy of vibration into electrical energy and charge the battery (See Werner et al. Paragraph 95).
However neither of Lucas et al. and Werner et al. explicitly teach that the transmitting antenna is electrically connected to the camera via an antenna cable that extends at least along the trailer between the transmitting antenna disposed at the front of the trailer and the camera disposed at the rear of the trailer; wherein the trailer comprises a wireless charging device for wirelessly electrically charging the battery of the camera, and wherein the wireless charging device is electrically powered via a power source of the vehicle; wherein the wireless charging device is electrically powered for wirelessly charging the battery of the camera.
Leary, however, teaches that the transmitting antenna is electrically connected to the camera via an antenna cable that extends at least along the trailer between the transmitting antenna disposed at the front of the trailer and the camera disposed at the rear of the trailer (Paragraph 29, “The camera 19 generates a video signal and transmits the video signal via a trailer cable 17 and vehicle cable 15 to the control unit 13, which provides an antenna 14 mounted on a ball and socket joint. The control unit 13 converts the video signal into a wireless signal and wirelessly transmits the video signal to the monitor 10, located in the cabin 34 of the vehicle 35”).
wherein the trailer comprises a charging device for electrically powering the camera, wherein the charging device is electrically powered via a power source of the vehicle; wherein with the vehicle towing the trailer, and with the camera disposed at the trailer, the charging device is electrically powered for powering the camera (Paragraph 31).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the vehicular vision system of Lucas et al. as modified by Werner et al. to include the separate camera and antenna as taught by Leary above, in order to provide additional safety measures to the user that could save lives and prevent costly property damages whenever a vehicle is driving, backing up, or parking a trailer (See Leary Paragraph 14).
However, Lucas et al., Werner et al. and Leary do not explicitly teach a wireless charging device for wirelessly electrically charging the battery of the camera, and wherein the wireless charging device is electrically powered via a power source of the vehicle; wherein the wireless charging device is electrically powered for wirelessly charging the battery of the camera.
Fu et al., however, teaches a wireless charging device for wirelessly electrically charging the battery of the camera, and wherein the wireless charging device is electrically powered via a power source of the vehicle; wherein the wireless charging device is electrically powered for wirelessly charging the battery of the camera. (Paragraphs 71-73).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the vehicular vision system of Lucas et al. as modified by (See Fu et al. Paragraph 68).
Regarding Claim 2, Lucas et al., Werner et al., Leary, and Fu et al. teach all of the limitations of claim 1 above, Lucas et al. further teaches that the antenna cable is configured to be magnetically attached at the trailer (Paragraph 30).  
Regarding Claim 3, Lucas et al., Werner et al., Leary, and Fu et al. teach all of the limitations of claim 1 above, Lucas et al. further teaches that the camera is configured to be magnetically attached at the trailer (Paragraph 30).  
Regarding Claim 4, Lucas et al., Werner et al., Leary, and Fu et al. teach all of the limitations of claim 1 above, Lucas et al. further teaches that the transmitting antenna is configured to be magnetically attached at the trailer (Paragraph 30).  
Claims 9-10 have limitations similar to those in claims 1 and 3 above, and are rejected for the same reasons as used above. Lucas et al. further teaches a first transmitting antenna configured to be disposed at the trailer at or near the camera, when the camera is disposed at the rear of the trailer (Paragraphs 188-190, this teaches multiple camera containing units disposed at different locations on the trailer, including the rear, each with their own attached antennae); wherein, with the camera and the first transmitting antenna disposed at the trailer, the first transmitting antenna receives image data captured by the camera, and wherein the first transmitting antenna wirelessly transmits image data captured by the camera (Paragraphs 46-71; Teaches the camera circuitry including an antenna which wirelessly transmits image data); a second transmitting antenna configured to be disposed at a front portion of the trailer, wherein, with the camera and the first and second transmitting (Paragraphs 46-70; Paragraph 71, “According to another example, transceiver with TDD (Time Division Duplex) functionality can create a centralized network with one master to coordinate up to four slaves. The system can operate in single mode (1 master with 1 salve) or multiple display modes (1 master with up to 4 slaves). Mode switching can be performed on the fly.”; this teaches that one of the antennae acts as the main antenna and creates a centralized network with the other antennae, this inherently includes the antenna configuration as claimed; Paragraph 82; Paragraph 164; Paragraphs 188-190) 
Regarding Claim 11, Lucas et al., Werner et al., Leary, and Fu et al. teach all of the limitations of claim 9 above, Lucas et al. further teaches that the first and second transmitting antennas are configured to be magnetically attached at the trailer (Paragraph 30). 









Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712.  The examiner can normally be reached on 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAN MAHMUD/Primary Examiner, Art Unit 2483